               Case 5:18-cr-00348-LHK Document 43 Filed 10/21/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SUSAN KNIGHT (CABN 209013)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535- 5056
 7        FAX: (408) 535-5066
          Email: Susan.Knight@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   No. CR 18-00348 LHK (SVK)
                                                      )
14           Plaintiff,                               )   JOINT STIPULATION REQUESTING A
                                                      )   MODIFICATION OF THE DEFENDANT’S
15      v.                                            )   PRETRIAL RELEASE CONDITIONS;
                                                      )   [PROPOSED] ORDER
16   VASILE MEREACRE,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The parties respectfully request that the Court modify defendant Vasile Mereacre’s pretrial
20 release conditions to allow him to remain in Toronto, Canada, and travel to the United States as

21 necessary for his case. The parties are requesting this significant change in the defendant’s release

22 conditions because Customs and Border Protection (“CBP”) will not allow the defendant to reside in the

23 United States.

24           On October 17, 2018, the defendant, who is a Canadian citizen, was arrested in the Southern
25 District of Florida. Dkt. No. 8. On October 22, 2018, he was released on a $250,000 personal security

26 bond with his parents as sureties and a $100,000 of corporate security bond. Id. The defendant also

27 posted $25,000 in cash in the Northern District of California. Dkt. No. 21.

28           On June 11, 2019, the Honorable Susan van Keulen granted the parties’ stipulation allowing the

     JOINT STIPULATION; [PROPOSED] ORDER             1
     CR 18-00348 LHK
               Case 5:18-cr-00348-LHK Document 43 Filed 10/21/19 Page 2 of 3



 1 defendant to travel from the Southern District of Florida to Toronto, Canada to visit his family and

 2 receive medical and dental treatment. Dkt. No. 35. On June 13, 2019, the defendant traveled to

 3 Toronto, and on July 9, 2019, he attempted to return to the United States. However, CBP would not

 4 allow him to return because of the above-captioned criminal case. The defendant informed CBP that he

 5 was being supervised by Gary L. Hackett, Senior Pretrial Services Officer in the Southern District of

 6 Florida. A CBP officer contacted Officer Hackett to confirm his supervision and pending case in the

 7 Northern District of California.

 8          On July 9, 2019, the parties notified the Honorable Virginia K. DeMarchi about the defendant’s

 9 inability to return to the United States due to CBP’s restrictions, and explained that the FBI would obtain
10 a CBP document known as “significant public benefit parole” that would allow the defendant to return

11 to the United States. Dkt. No. 37.

12          CBP recently approved the defendant’s travel to the United States for purposes of meeting with

13 his counsel and appearing in court on September 29 and 30, 2019. Despite government counsel’s

14 efforts, CBP will not allow the defendant to live in the United States while his criminal case is pending.

15 The defendant will travel from Toronto, Canada to San Jose, California on October 22, 2019. He will

16 return to Toronto on October 30, 2019.

17          For future court appearances, the FBI will be required to seek approval from CBP to parole the

18 defendant into the United States. Therefore, the parties, after consulting Pretrial Services Officer Allen

19 Lew, request that the Court modify the defendant’s pretrial release conditions as follows:

20          1. The defendant shall reside at 2191 Yonge St., Toronto, Canada M4S3H8;

21          2. The defendant will report to Pretrial Services as directed; and

22          3. Once the defendant’s travel document has been approved and issued by CBP, the defendant

23              shall report in person to Pretrial Services in San Jose, California no later than 24 hours after

24              his arrival.

25 //

26 //

27 //

28 //

     JOINT STIPULATION; [PROPOSED] ORDER              2
     CR 18-00348 LHK
              Case 5:18-cr-00348-LHK Document 43 Filed 10/21/19 Page 3 of 3



 1 SO STIPULATED.

 2 DATED: 10/21/19                                               Respectfully submitted,

 3                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 4

 5                                                               /s/ Susan Knight
                                                                 ____________________________
 6                                                               SUSAN KNIGHT
                                                                 Assistant United States Attorney
 7

 8 DATED: 10/21/19
                                                                 /s/ Doron Weinberg
 9
                                                                 __________________________
10                                                               DORON WEINBERG
                                                                 Counsel for Defendant Mereacre
11

12                                           [PROPOSED] ORDER
13          Based on good cause, IT IS HEREBY ORDERED that the conditions of defendant Vasile
14 Mereacre’s pretrial release are modified as follows:

15          1. The defendant shall reside at 2191 Yonge St., Toronto, Canada M4S3H8 during the
16             pendency of his criminal case, and return to the Northern District of California for all court
17             appearances.
18          2. The defendant shall report to Pretrial Services as directed.
19          3. The defendant shall report to in person to Pretrial Services in San Jose, California no later
20             than 24 hours upon his return to the United States.
21 IT SO ORDERED.

22 DATED:
                                                            ____________________________________
23                                                          HONORABLE NATHANAEL COUSINS
                                                            United States Magistrate Judge
24

25

26

27

28

     JOINT STIPULATION; [PROPOSED] ORDER             3
     CR 18-00348 LHK
